Citation Nr: 0305335	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-09 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs benefits for any period of active service 
prior to October 1944.  


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had Regular Philippine Army Service in the United 
States Armed Forces for the Far East (USAFFE) from December 
1941 to August 1942 and from April 1945 to June 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision from the Manila, Philippines 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has recharacterized the issue in this case because 
the RO considered the appellant's legal entitlement to VA 
benefits based only on the veteran's active service prior to 
October 1944.  The RO has not considered whether the 
appellant has legal entitlement to VA benefits based on the 
veteran's active service period from April 1945 to June 1946.  
This issue will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The veteran served as a willing member of the Government 
Service Troops of the Bureau of Constabulary in the 
Philippines from March 1944 to September 1944.  

2.  The Central Committee on Waivers and Forfeitures held in 
March 1976 that the veteran had forfeited his right to VA 
benefits by rendering assistance to an enemy of the United 
States from March 1944 to September 1944.  


CONCLUSION OF LAW

The appellant has no legal entitlement to VA death benefits, 
including accrued benefits, for any period of active service 
prior to October 1944.  38 U.S.C.A. § 6104 (West 1991 & Supp. 
2002); 5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.13, 3.902, 
3.904 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed an application for VA benefits in February 
1974.  He listed that he was not a member of any pro-Japanese 
organization.  He also listed that he was a member of the 
Bureau of Constabulary (BC) during the Japanese occupation.  

Thereafter, the RO obtained loyalty information from the 
National Personnel Records Center (NPRC) and available 
loyalty records.  They revealed that the veteran was 
appointed a member of the Bureau of Constabulary on March 7, 
1944 and later became a member of the 2nd Company Government 
Service Troops of the BC until September 30, 1944. 

In June 1974 the RO requested a field examination to verify 
his activities during the Japanese occupation and to 
determine whether he was a member of the Government Service 
Troops of the BC.  

The field examination was completed in August 1974.  The 
veteran testified that he did join the Government Service 
Troops of the BC in March 1944.  The field examiner reported 
that he never attempted to conceal his service in the 
Government Service Troops of the BC.  

In September 1974 the RO recommended that the case be 
considered for possible forfeiture under the provisions of 
38 U.S.C. § 3504(a) (now 38 U.S.C. § 6104(a)) by virtue of 
his rendering assistance to an enemy of the United States 
because of his membership in the Japanese-controlled BC 
during the enemy occupation.  

In December 1974 the RO referred the case to the Director of 
the Compensation and Pension Service for forfeiture 
consideration.  

In a March 1976 forfeiture decision, the Central Committee on 
Waivers and Forfeitures determined beyond a reasonable doubt 
that the veteran had forfeited his right to VA benefits under 
38 U.S.C. § 3504(a) (now 38 U.S.C. § 6104(a)) by rendering 
assistance to an enemy of the United States.  The Director of 
the Compensation and Pension Service notified him of this 
decision on March 5, 1976.  He did not respond.  

At the time of this March 1976 forfeiture decision, payment 
of VA benefits to either the veteran or his former spouse or 
dependents was not authorized before September 2, 1959.  

In April 1998 the appellant submitted a private medical 
certificate on behalf of her husband in support of a claim 
for benefits.  The evidence shows they were married on 
January [redacted] 1985.  

In May 1998 the RO notified the veteran that he had 
previously forfeited all rights to accrued or gratuitous VA 
benefits.  

In September 1999 the appellant notified the RO that her 
husband had died on November [redacted] 1998.  She included copies 
of his service personnel records, the death certificate of 
his former spouse and the private medical certificate.  She 
requested VA benefits, including a claim for death pension.  

Later that month the RO notified appellant that her late 
husband had previously forfeited all rights, claims and 
benefits to which she might have been entitled to under laws 
administered by VA for deliberately presenting false and 
fraudulent evidence for the purpose of establishing 
entitlement to benefits.  


In December 1999 the appellant requested the RO to notify her 
of the false and fraudulent evidence submitted by her late 
husband.  

In January 2000 the RO corrected the reason for the denial.  
The RO notified her that her late husband was appointed a 
member of the BC on March 7, 1944.  The RO notified her that 
her late husband had previously forfeited all accrued and 
gratuitous benefits for having rendered assistance to an 
enemy of the United States.  

In March 2000 the appellant filed a statement disagreeing 
with the fact that her late husband had been a member of the 
BC.  She requested dependency and indemnity compensation, 
death pension benefits and accrued benefits as his surviving 
spouse.  She also requested educational benefits for her 
youngest son.  

In April 2000 the RO denied her claim for benefits.  The RO 
notified appellant that her late husband had previously 
forfeited all rights, claims and benefits to which he might 
have been entitled to under laws administered by VA for 
rendering assistance to an enemy of the United States.  The 
RO notified her that VA laws and regulations do not allow 
payment of VA benefits on account of a veteran's death whose 
right to VA benefits were forfeited under 38 U.S.C. 
§ 3504(a).

The appellant filed a statement in June 2000 claiming 
entitlement to VA benefits under the provisions of new 
prisoner of war legislation.  

In July 2000 the RO again notified her of the reasons for the 
forfeiture and that this disqualified her from receiving any 
benefits from VA.  


In December 2000 the appellant filed an application for 
dependency and indemnity compensation, death pension benefits 
and accrued benefits as his surviving spouse.  She included 
private medical records, copies of service personnel records 
and marriage, birth and death certificates.  One of these 
death certificates shows her husband died on November [redacted] 
1998.  At the time of his death neither he nor his dependents 
were in receipt of VA benefits.  

In December 2001 the RO denied her claim and provided the 
reasons why the law did not allow for payment of death 
benefits that may have been payable based on her late 
husband's military service.  

The appellant filed a notice of disagreement in January 2002.  
She included additional copies of previously submitted 
documents.  

The RO issued a statement of the case in April 2002.  

The appellant filed a substantive appeal in July 2002.  


Criteria

Under the laws administered by the VA a treasonable act is 
defined as an act of mutiny, treason, sabotage or rendering 
assistance to an enemy of the United States or of its allies.  
38 C.F.R. § 3.902(a) (2002).  

Any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the United States or of its allies 
shall forfeit all accrued or future gratuitous benefits under 
laws administered by the Secretary.  38 U.S.C.A. § 6104(a).  

In the case of any forfeiture under this section there shall 
be no authority after September 1, 1959 to make an award to 
any person of gratuitous benefits based on any period of 
military, naval, or air service commencing before the date of 
commission of the offense.  38 U.S.C.A. § 6104(c).  

The effect of forfeiture after a veteran's death is that no 
award of gratuitous benefits may be made to any person based 
on any period of service commencing before the date of 
commission of the offense, which resulted in the forfeiture.  
38 C.F.R. § 3.904(b).  

With regard to service commencing and concluding after that 
date, conditional discharges (e.g., those undertaken for 
purposes of reenlistment) do not divide an otherwise 
consecutive period of service into two or more separate 
service periods.  38 C.F.R. § 3.13.


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  



The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the RO did not notify the appellant of 
VCAA or advise her as to which evidence was to be provided by 
her, and which would be provided by VA.  However, the RO did 
notify appellant on multiple occasions why her claim for VA 
benefits for the veteran's active service prior to October 
1944 lacked legal merit.  There is no other notice the RO 
could provide appellant with respect to her claim for 
entitlement to VA benefits with respect to the veteran's 
active service prior to October 1944.  


The duty to assist has been satisfied because the law is 
dispositive of the specific issue being considered based on 
the evidence already of record.  

The evidence includes the service medical records and a 
service department certification of the veteran's dates of 
active service.  In this case there is no factual dispute 
regarding the veteran's correct dates of active service, the 
date that a forfeiture of VA benefits was declared, the date 
of his death, or when the appellant first filed a claim.  
Consequently, the law in this case is dispositive of the 
specific issue being decided.  

Since no reasonable possibility exists that any further 
development would substantiate the appellant's claim for VA 
benefits on the specific issue being decided, VA may refrain 
from providing any further assistance.  See 38 U.S.C.A. 
§ 5103A(a)(2); Manning v. Principi, 16 Vet. App. 534, 542 
(2002) (holding that where the law and not the underlying 
facts or development of the facts are dispositive of the 
matter VCAA can have no effect on the appeal); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that VA is 
not required to provide assistance pursuant to the VCAA where 
"no reasonable possibility exists that any further assistance 
would aid the appellant in substantiating her claim"); Smith 
v. Gober, 14 Vet. App. 227 (2000) (holding remand pursuant to 
VCAA not required when law is dispositive).  

The Board finds that the law and not the facts is dispositive 
of the claim for VA benefits for the veteran's active service 
prior to October 1944.  Therefore, remand or deferral for 
additional development of the evidence is not required.  
38 U.S.C.A. § 5103A (West 1991 & Supp. 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to this specific issue is 
required to comply with the duty to assist under both the 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159).  


VA Death Benefits, Including Accrued Benefits

As previously stated, the Board is considering the issue of 
whether the appellant is entitled to VA benefits based on 
active service prior to October 1944.  The issue whether she 
is entitled to VA benefits based on his active service period 
from April 1945 to June 1946 is addressed in the remand 
portion of this decision.  

In this case, the undisputed facts show that in a March 1976 
forfeiture decision, the Central Committee on Waivers and 
Forfeitures determined beyond a reasonable doubt that the 
veteran had forfeited his right to VA benefits under 
38 U.S.C. § 3504(a) (now 38 U.S.C. § 6104(a)) by rendering 
assistance to an enemy of the United States.  The Director of 
the Compensation and Pension Service notified him of this 
decision on March 5, 1976.  He did not respond.  

The loyalty information from the NPRC and the available 
loyalty records revealed that the veteran was appointed a 
member of the Bureau of Constabulary on March 7, 1944 and 
later became a member of the 2nd Company Government Service 
Troops of the BC until September 30, 1944.  The testimony 
provided by the veteran during the field examination in 
August 1974 did not dispute this fact.  The veteran testified 
that he did join the Government Service Troops of the BC in 
March 1944.  The field examiner reported that he never 
attempted to conceal his service in the Government Service 
Troops of the BC.  

In this case the veteran's forfeiture of VA benefits for 
rendering assistance to an enemy of the United States 
occurred after September 1, 1959.  The law is clear.  Any 
person guilty of rendering assistance to an enemy of the 
United States shall forfeit all accrued or future gratuitous 
benefits under laws administered by the Secretary.  38 
U.S.C.A. § 6104(a).  After September 1, 1959 there is no 
authority to make an award to any person of gratuitous 
benefits based on any period of service commencing before the 
date of commission of the offense.  38 U.S.C.A. § 6104(c).  

The evidence shows that the March 1976 forfeiture was 
declared based on the veteran rendering assistance to an 
enemy of the United States from March 7, 1944 to September 
30, 1944 as a member of the 2nd Company Government Service 
Troops of the BC.  

Here, the veteran died on November [redacted] 1998.  The effect of 
forfeiture after a veteran's death is that no award of 
gratuitous benefits may be made to any person based on any 
period of service commencing before the date of commission of 
the offense, which resulted in the forfeiture.  38 C.F.R. 
§ 3.904(b).  

Accordingly, the appellant has no legal entitlement to VA 
death benefits, including accrued benefits, for any period of 
active service prior to October 1944, as a matter of law.  
38 U.S.C.A. § 6104 (West 1991 & Supp. 2002); 5107(a) (West 
Supp. 2002); 38 C.F.R. §§ 3.13, 3.902, 3.904 (2002); Sabonis  
v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to VA death benefits, including 
accrued benefits, for any period of active service prior to 
October 1944, is denied for lack of legal merit.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West  2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant seeks entitlement to VA death benefits, 
including accrued benefits.  The RO denied the appellant's 
claim for such benefits based on the March 1976 forfeiture 
decision, in which, the Central Committee on Waivers and 
Forfeitures determined beyond a reasonable doubt that the 
veteran had forfeited his right to VA benefits under 
38 U.S.C. § 3504(a) (now 38 U.S.C. § 6104(a)) by rendering 
assistance to an enemy of the United States from March 1944 
to September 1944.  

The RO has not specifically considered the issue whether the 
appellant has legal entitlement to VA death benefits, 
including accrued benefits, based on his period of active 
service from April 1945 to June 1946.  

The applicable laws and regulations provide that the effect 
of forfeiture after a veteran's death is that no award of 
gratuitous benefits may be made to any person based on any 
period of service commencing before the date of commission of 
the offense, which resulted in the forfeiture.  38 C.F.R. 
§ 3.904(b).  



Here, the veteran had a period of active service that 
commenced after the date he rendered assistance to an enemy 
of the United States from in 1944, which resulted in the 
forfeiture.  The RO must address this issue.  

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.  

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).


Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response. 

4.  The RO should consider the issue 
whether the appellant has legal 
entitlement to VA death benefits, 
including accrued benefits, based on the 
veteran's period of active service from 
April 1945 to June 1946.  

If so, the RO should adjudicate the 
issues of entitlement to dependency and 
indemnity compensation, death pension 
benefits, accrued benefits and 
educational benefits for her youngest 
son.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

